Appellant was charged by indictment with knowingly having in his possession for sale, and keeping for sale, and selling and distributing pamphlets and magazines devoted mainly to the publication of scandals, whoring, lechery, assignations, intrigues between men and women, and immoral conduct of persons, and by the jury convicted and given a penalty of two years in the penitentiary.
There are no bills of exceptions in the record. It seems clear from the facts that appellant had a small news selling place on a public street of the city of San Antonio, and there had in such place of business obscene and lecherous literature of sexual matters, and that he sold to a sixteen year old high school boy two pamphlets describing and picturing sexual intrigues between a man and woman. We are convinced that such pamphlets, which were filed as exhibits and are present in the record, are certainly immoral publications such as are denounced by the statute. Vernon's Ann. P. C., Art. 527. We think the proof is ample to support the allegations in the indictment.
It could serve no useful purpose to set forth in detail the lecherous matters shown in such publications. It is sufficient to say that same represents and set forth immoral conduct between men and women, and our only surprise is as to the leniency of the jury which awarded appellant the lowest penalty.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.